DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment/RCE filed 4/14/2022.
	Claims 1-20 were canceled. Claims 21-40 were added.
	Claims 21-40 as renumbered 1-20 are allowed.
Allowable Subject Matter
Claims21-40 as renumbered 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 21-40, The applied art along with other considered art fail to disclose the claimed subject matter as recited A system to automatically route queries to cloud- based databases, comprising: at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: receive a request indicative of connecting to a first database to process a first version of a query of a table; analyze the query, based at least in part on first instructions to reroute the query to a second database; determine to connect to the second database to process the query, based at least in part on the analysis; generate a rewritten version of the query, based at least in part on second instructions to rewrite the query to adapt to at least one difference between the first and second databases, wherein the rewritten version is different from the first version; cause a connection to be made to the second database; and cause the rewritten version of the query to be executed on the second database.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strahan 10579618 related to query routing and rewriting.
Kumar et al. 20160179807 related to system and method for data mining and automated generation of search query rewrites.
Haase 7966311 related to system and method for processing queries.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 29, 2022